DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-11 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darragh et al. (US 2016/0180959).
Consider claim 1, Darragh et al. discloses a method for managing a wear degree of a storage system, including: receiving respectively, for multiple storage devices in the storage system, multiple access histories of the multiple storage devices in a previous time period; determining respectively multiple wear increments of the multiple storage devices at a future time point based on the multiple access histories of the multiple storage devices; acquiring a wear balance degree of the storage system at the future time point based on the multiple wear increments of the multiple storage devices at the future time point; and migrating data among the multiple storage devices of the storage system in response to determining that the wear balance degree satisfies a preset condition (abstract, [0041]-[0042], [0055], [0057], [0058], [0060]-[0064], [0069]-[0071], [0087], [0090]-[0091], [0097], [0108], [0119], Darragh et al. discloses multiple cell arrays that have their wear degree managed using historical memory data to create a histogram that is used to predict future wear on particular segments of memory and move data as certain conditions are met.).
Consider claim 7, Darragh et al. discloses the method according to claim 1, wherein data in the storage system is stored in a set of stripes, stripes in the set of stripes including multiple extents from at least part of the multiple storage devices, and migrating the data among the multiple storage devices of the storage system includes: selecting respectively a source storage device and a destination storage device from the multiple storage devices based on load balance indexes of storage devices in the multiple storage devices; and moving data in the source storage device to an idle extent in the destination storage device (abstract, [0041]-[0042], [0055], [0057], [0058], [0060]-[0064], [0069]-[0071], [0087], [0090]-[0091], [0097], [0108], [0119], Darragh et al. discloses that metablocks can extent across the cell arrays. Data is moved base on certain conditions based on the predicted future wear of data.).
Consider claim 8, Darragh et al. discloses the method according to claim 7, wherein moving the data includes: selecting, for multiple extents in the source storage device, an extent in the multiple extents that has a great impact on a load balance index of the storage device as a source extent; determining a load balance index prediction of the destination storage device after data in the source extent is moved to the idle extent in the destination storage device; and moving the data in the source extent to the idle extent in the destination storage device according to a determination that the load balance index of the source storage device is higher than the load balance index prediction of the destination storage device (abstract, [0041]-[0042], [0055], [0057], [0058], [0060]-[0064], [0069]-[0071], [0087], [0090]-[0091], [0097], [0108], [0119], Darragh et al. discloses moving data to even out the wear on the memory array.).
Consider claim 9, Darragh et al. discloses the method according to claim 7, wherein the load balance index of the storage device includes a device correlation, the device correlation representing the distribution of the set of stripes involved by the storage system between the storage device and other storage devices than the storage device (abstract, [0041]-[0042], [0055], [0057], [0058], [0060]-[0064], [0069]-[0071], [0087], [0090]-[0091], [0097], [0108], [0119], Darragh et al. discloses that metablocks can extent across the cell arrays or distribute blocks of a metablock to less than all the planes of the cell array.).
Consider claim 10, Darragh et al. discloses the method according to claim 9, wherein the load balance index of the storage device further includes at least any one of an access load and a wear degree of the storage device (abstract, [0041]-[0042], [0055], [0057], [0058], [0060]-[0064], [0069]-[0071], [0087], [0090]-[0091], [0097], [0108], [0119]).
Claims 11 and 17-19 are the device claims of method claims 1, 7, 8 and 10 above and are rejected in the same manner using the same rationale.
Claim 20 is the computer program product claim of method claim 1 above and is rejected in the same manner using the same rationale.

Allowable Subject Matter
Claims 2-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136